Title: From Thomas Jefferson to Samuel Smith, 1 November 1805
From: Jefferson, Thomas
To: Smith, Samuel


                  
                     Dear Sir 
                     
                     Washington Nov. 1. 1805.
                  
                  Mr. Bowdoin has not yet proceeded to Madrid, nor will he until further orders, which will not be sent him soon—in the mean time he takes his stand at Paris. but mr Erving, I expect, left London for Madrid in September, where he will act as Chargé des affaires till mr Bowdoin goes on. with him I expect you are personally acquainted, however lest you should not be I have written him a line which I now inclose. the activity of his character as well as his diplomatic situation, will I hope enable him to be useful to your son, and I can answer for the zeal with which he will endeavor to be so. the extension of the war in Europe by securing us against a hasty peace, will I hope give us time to bring Spain peaceably to reason. Accept my friendly salutations & assurances of great esteem and respect
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I will inform mr Madison of the opportunity, should he have dispatches to send. the notice is probably too short.
                  
               